Citation Nr: 0630969	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of dengue 
fever.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1995 and January 2005 decisions of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appeal was last 
before the Board in April 2004.  The procedural history of 
this appeal may be found in that Remand.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.
 
On appeal the veteran has raised the issue of entitlement to 
service connection for a heart disorder secondary to PTSD.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the veteran has dengue fever or any chronic 
residuals thereof.


CONCLUSION OF LAW

Chronic residuals of the dengue fever were not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Thereafter, the claim was readjudicated in the 
December 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the November 
1995 rating decision the content of the notices provided to 
the appellant show substantial compliance with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical records and all 
identified post-service records including his records from 
Beckley Mental Health Center, Worth W. McKinney, M.D., H. P. 
Gosiene, M.D., Dr. Lambarto C. Maramba, Dr. Robert T. 
Gardner, Lewis W. Gravely, M.D., Wallace D. Johnson, M.D., 
P.C. Corro, M.D., Beckley Hospital, the Blaydes Clinic, and 
Doctor's Immediate care, Inc., as well as his records from 
the VA Medical Centers in Huntington and Beckley.  The 
veteran was also afforded VA examinations in June 1998, 
December 1998, September 2002, and October 2003.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



The Service Connection Claim

The veteran argues that his current problems seeing are a 
residual of the dengue fever he was diagnosed with while in 
military service.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service or whether military service or another 
service connected disability caused a current disability, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records show he was treated for acute catarrhal fever 
in August 1944; there was no record of any follow-up 
treatment.  The December 1945 separation examination was 
negative for residuals of catarrhal fever but noted a history 
of dengue fever in 1944.  

The post-service record includes voluminous VA and/or private 
treatment records dated from 1946 to 2006.  Starting years 
after the veteran's 1945 separation from military service, 
some of these records noted a history of dengue fever.  

As to a current diagnosis of dengue fever and/or its 
residuals, at the February 1996 VA general medical 
examination it was noted the veteran had a history of dengue 
fever in 1944.  He underwent two blood tests for dengue 
fever, which revealed he had IgG (immunoglobulin G) greater 
than 1:256 and IgM (immunoglobulin M) less than 1:20.  The 
diagnosis was history of dengue fever in 1944.  The examiner 
opined that with the veteran's history of dengue fever in 
1944 and a repeat dengue fever test showing IgG greater than 
1:256 (normal was 1:20) that he was still suffering from 
dengue fever symptoms such as the night sweats followed by 
clammy skin, occasional epistaxis, headaches, generalized 
joint pain, and muscle soreness.  

At the September 1999 VA psychiatric examination, the veteran 
reported that he had been told that he had nerve damage to 
the eyes as a result of dengue fever in 1944.  Various 
physical conditions were listed on Axis III including dengue 
fever in 1944, with strabismus of the left eye and poor 
eyesight as a consequence.  

Lastly, at a September 2002 VA examination, conducted without 
the claims file being present, the claimant was diagnosed 
with history of dengue fever in 1944, and it was opined that 
he had had recurrent respiratory infections since contracting 
dengue fever. 

In contrast to the generally favorable evidence noted 
above, at his first post service VA psychiatric examination 
in May 1946, the veteran gave a history of dengue fever in 
1944 that was cured and left no residuals.  

Similarly, none of the post-service medical records suggested 
any relationship between his post service medical conditions 
and the inservice dengue fever.

A June 1998 VA examination for infectious, immune, and 
nutritional disabilities, performed by the February 1996 VA 
examiner, reported that the veteran had dengue fever in 1944, 
but the appellant was unaware of any disease activity or 
exacerbation since then.  Laboratory tests for dengue fever 
showed IgG of 5/76 and IgM of 0.94.  The laboratory report 
was interpreted as showing a past infection of dengue fever.  
The diagnoses included dengue fever in 1944.  Significantly, 
however, after reviewing the veteran's claims file, the 
examiner opined that there were no long term effects from 
dengue fever and there was no specific test to determine the 
presence of dengue fever.  

Thereafter, in December 1998, the February 1996 VA examiner 
consulted with an infectious disease specialist.  It was 
thereafter opined that the 1996 dengue fever tests showed 
that the veteran had had dengue fever in the past and 
therefore his IgG would always be elevated.  There was, 
however, no active disease because the IgM was below 1:20.  

An April 1999 private laboratory study provided by the 
veteran showed that he had an IgG of 5.44 and IgM of 0.82.  
The study further noted a reference range for an IgG less 
than 1:256 and IgM less than 1:20 were negative for 
antibodies to dengue fever.  The veteran's study was 
interpreted as showing an infection of undetermined time.  
Likewise, a January 2000 blood study provided by the veteran 
showed he had IgG and IgM antibodies against dengue fever.  
His IgG was 7.66 and his IgM was 0.95.  

Subsequently, following a review of the record and an October 
2003 VA examination by a board certified physician in 
infectious diseases it was opined that the medical history 
confirmed he had dengue fever in 1944.  However, the examiner 
also noted that dengue fever "is not believed to be a 
chronic disease causing intermittent symptoms.  It is a 
disease that resolves." The examiner also offered that there 
is 

[n]o association with Dengue and 
blindness.  A search of the medical 
literature finds none.  [The veteran] 
states that he enlisted with normal 
vision and left with abnormal vision . . 
. I cannot support Dengue as an 
explanation for this or for his current 
intermittent febrile symptoms.

As to whether the veteran has a current diagnosis of dengue 
fever or any residuals thereof, the Board gives more weight 
to the opinions provided in June 1998 and October 2003 than 
those provided in February 1996, September 1999, and 
September 2002.  This is because the February 1996 VA 
examiner specifically recanted his earlier opinion after 
reviewing the veteran's claims file in June 1998 after 
consulting with an infectious disease specialist in December 
1998.  Further, all the post service blood work is negative 
for indicators of active dengue fever.  Moreover, the most 
probative opinions were provided by experts in infectious 
diseases after both an examination of the veteran and a 
review of the record on appeal, including the earlier adverse 
opinions.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion). 

Therefore, since the preponderance of the competent evidence 
is against finding that the veteran has any residuals due to 
the acute inservice episode of dengue fever service 
connection must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein). 

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
physicians as well as his personal testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a disability 
or the origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative, 
addressing theses topics are not competent evidence as to the 
issue on appeal.

Likewise, as to the copies of medical literature pertaining 
to dengue fever provided by the veteran, such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence.  Sacks v. West, 
11 Vet. App. 314 (1998).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of dengue 
fever is denied.


REMAND

As to entitlement to an increased rating for PTSD, in an 
August 2005 statement the veteran expressed disagreement with 
the January 2005 rating decision that granted a 50 percent 
rating for his PTSD.  While a February 2006 rating decision 
assigned PTSD a 70 percent rating, the veteran did not 
specifically limit his appeal to a maximum 70 percent rating 
and the RO did not thereafter issue a statement of the case 
(SOC).  Hence, because the increased rating claim must be 
construed as an appeal for the maximum benefit allowable by 
law or regulation this issue must be remanded to the RO for 
the issuance of a statement of the case.  AB v. Brown, 6 Vet. 
App. 35 (1993); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue is REMANDED for the following action:

As to entitlement to an increased rating 
for PTSD, the RO should issue a statement 
of the case.  If, and only if, the 
veteran files a timely substantive 
appeal, should this issue should be 
returned for review by the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


